UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q þQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly Period Ended March 31, 2010 oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 2-17039 NATIONAL WESTERN LIFE INSURANCE COMPANY (Exact name of Registrant as specified in its charter) COLORADO 84-0467208 (State of Incorporation) (I.R.S. Employer Identification Number) AUSTIN, TEXAS 78752-1602 (512) 836-1010 (Address of Principal Executive Offices) (Telephone Number) Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days:Yes þNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer.See definition of "accelerated filer and large accelerated file" in Rule 12b-2 of the Exchange Act. Large accelerated fileroAccelerated filerþNon-accelerated filero Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes oNoþ As of May 11, 2010, the number of shares of Registrant's common stock outstanding was:Class A – 3,425,966 and Class B - 200,000. TABLE OF CONTENTS Page Part I.Financial Information: 3 Item 1.Financial Statements 3 Condensed Consolidated Balance Sheets March 31, 2010 (Unaudited) and December 31, 2009 3 Condensed Consolidated Statements of Earnings For the Three Months Ended March 31, 2010 and 2009 (Unaudited) 5 Condensed Consolidated Statements of Comprehensive Income For the Three Months Ended March 31, 2010 and 2009 (Unaudited) 6 Condensed Consolidated Statements of Stockholders' Equity For the Three Months Ended March 31, 2010 and 2009 (Unaudited) 7 Condensed Consolidated Statements of Cash Flows For the Three Months Ended March 31, 2010 and 2009 (Unaudited) 9 Notes to Condensed Consolidated Financial Statements (Unaudited) 11 Item 2.Management's Discussion and Analysis of Financial Condition and Results of Operations 40 Item 3.Quantitative and Qualitative Disclosures About Market Risk 66 Item 4.Controls and Procedures 66 Part II.Other Information: 67 Item 1.Legal Proceedings 67 Item 1A.Risk Factors 67 Item 2.Unregistered Sales of Equity Securities and Use of Proceeds 67 Item 6.Exhibits 67 Signatures 68 2 Table of Contents PART I.FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS NATIONAL WESTERN LIFE INSURANCE COMPANY AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (In thousands) (Unaudited) March 31, December 31, ASSETS Investments: Securities held to maturity, at amortized cost (fair value: $4,585,620 and $4,331,077) $ Securities available for sale, at fair value (cost: $2,038,142 and $1,967,365) Mortgage loans, net of allowance for possible losses ($5,418 and $5,033) Policy loans Derivatives, index options Other long-term investments Total Investments Cash and short-term investments Deferred policy acquisition costs Deferred sales inducements Accrued investment income Other assets $ See accompanying notes to condensed consolidated financial statements. 3 Table of Contents NATIONAL WESTERN LIFE INSURANCE COMPANY AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (In thousands, except share amounts) (Unaudited) March 31, December 31, LIABILITIES AND STOCKHOLDERS’ EQUITY LIABILITIES: Future policy benefits: Traditional life and annuity contracts $ Universal life and annuity contracts Other policyholder liabilities Deferred Federal income tax liability Federal income tax payable Other liabilities Total liabilities COMMITMENTS AND CONTINGENCIES (Note 8) STOCKHOLDERS’ EQUITY: Common stock: Class A - $1 par value; 7,500,000 shares authorized; 3,425,966 issued and outstanding in 2010 and 2009 Class B - $1 par value; 200,000 shares authorized, issued, and outstanding in 2010 and 2009 Additional paid-in capital Accumulated other comprehensive income Retained earnings Total stockholders’ equity $ Note:The condensed consolidated balance sheet at December 31, 2009, has been derived from the audited consolidated financial statements as of that date. See accompanying notes to condensed consolidated financial statements. 4 Table of Contents NATIONAL WESTERN LIFE INSURANCE COMPANY AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF EARNINGS For the Three Months Ended March 31, 2010 and 2009 (Unaudited) (In thousands, except per share amounts) Premiums and other revenue: Traditional life and annuity premiums $ Universal life and annuity contract charges Net investment income Other income Net realized investment losses: Total other-than-temporary impairment (“OTTI”) losses ) ) Portion of OTTI losses recognized in other comprehensive income - Net OTTI losses recognized in earnings ) ) Other net investment losses ) ) Total net realized investment losses ) ) Total revenues Benefits and expenses: Life and other policy benefits Amortization of deferred policy acquisition costs and deferred sales inducements Universal life and annuity contract interest Other operating expenses Total benefits and expenses Earnings before Federal income taxes Federal income taxes Net earnings $ Basic Earnings Per Share: Class A $ Class B $ Diluted Earnings Per Share: Class A $ Class B $ See accompanying notes to condensed consolidated financial statements. 5 Table of Contents NATIONAL WESTERN LIFE INSURANCE COMPANY AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME For the Three Months Ended March 31, 2010 and 2009 (Unaudited) (In thousands) Net earnings $ Other comprehensive income, net of effects of deferred costs and taxes: Unrealized gains on securities: Net unrealized holding gains arising during period Net unrealized liquidity losses ) - Reclassification adjustment for net amounts included in net earnings ) Amortization of net unrealized losses (gains) related to transferred securities 7 ) Net unrealized gains on securities Foreign currency translation adjustments ) (5 ) Benefit plans: Amortization of net prior service cost and net gain Other comprehensive gain Comprehensive income $ See accompanying notes to condensed consolidated financial statements. 6 Table of Contents NATIONAL WESTERN LIFE INSURANCE COMPANY AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF STOCKHOLDERS' EQUITY For the Three Months Ended March 31, 2010 and 2009 (Unaudited) (In thousands) Common stock: Balance at beginning of period $ Shares exercised under stock option plan - - Balance at end of period Additional paid-in capital: Balance at beginning of period Shares exercised under stock option plan - - Balance at end of period Accumulated other comprehensive income (loss): Unrealized gains (losses) on non-impaired securities: Balance at beginning of period ) Change in unrealized gains (losses) during period Balance at end of period ) Unrealized losses on impaired held to maturity securities: Balance at beginning of period ) - Amortization 40 - Other-than-temporary impairments ) - Additional credit loss on previously impaired securities 45 - Change in shadow deferred policy acquisition costs ) - Balance at end of period ) - Unrealized losses on impaired available for sale securities: Balance at beginning of period ) - Other-than-temporary impairments - - Recoveries - Balance at end of period ) - Foreign currency translation adjustments: Balance at beginning of period Change in translation adjustments during period ) (5 ) Balance at end of period Benefit plan liability adjustment: Balance at beginning of period ) ) Amortization of net prior service cost and net gain Balance at end of period ) ) Accumulated other comprehensive income (loss) at end of period ) (Continued on Next Page) 7 Table of Contents NATIONAL WESTERN LIFE INSURANCE COMPANY AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF STOCKHOLDERS’ EQUITY, CONTINUED For the Three Months Ended March 31, 2010 and 2009 (Unaudited) (In thousands) Retained earnings: Balance at beginning of period Net earnings Balance at end of period Total stockholders’ equity $ See accompanying notes to condensed consolidated financial statements. 8 Table of Contents NATIONAL WESTERN LIFE INSURANCE COMPANY AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS For the Three Months Ended March 31, 2010 and 2009 (Unaudited) (In thousands) Cash flows from operating activities: Net earnings $ Adjustments to reconcile net earnings to net cash from operating activities: Universal life and annuity contract interest Surrender charges and other policy revenues ) ) Realized losses on investments Accrual and amortization of investment income ) ) Depreciation and amortization ) ) Decrease in value of index options Increase in deferred policy acquisition and sales inducement costs ) ) Increase in accrued investment income ) ) Increase in other assets ) ) Increase (decrease) in liabilities for future policy benefits ) Increase in other policyholder liabilities (Decrease) increase in Federal income tax liability ) Increase in other liabilities Other, net - 29 Net cash provided by operating activities Cash flows from investing activities: Proceeds from sales of: Securities available for sale Other investments Proceeds from maturities and redemptions of: Securities held to maturity Securities available for sale Index options Purchases of: Securities held to maturity ) ) Securities available for sale ) ) Other investments ) ) Principal payments on mortgage loans Cost of mortgage loans acquired ) ) (Increase) decrease in policy loans ) Net cash used in investing activities ) ) (Continued on Next Page) 9 Table of Contents NATIONAL WESTERN LIFE INSURANCE COMPANY AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS, CONTINUED For the Three Months Ended March 31, 2010 and 2009 (Unaudited) (In thousands) Cash flows from financing activities: Deposits to account balances for universal life and annuity contracts $ Return of account balances on universal life and annuity contracts ) ) Net cash provided by financing activities Effect of foreign exchange ) (5
